SHIRAS, District Judge.
In cases Nos. 3,496, 3,503, 3,505, 3,506, 3,508, 3,509, 3,510, 3,522, 3,523, 3,524, 3,532, 3,535, and 3,537 the indictments charge the defendant Van Leuven with the crime of conspiracy, under the provisions of section 5440 of the Revised Statutes; it being averred that the said Van Leuven and the other persons named in the several indictments did conspire and combine together for the purpose of corruptly offering and giving to the members of the board of surgeons appointed at Cresco, Howard county, Iowa, to examine applicants for pensions, sums of money, to influence the official decision and action of the board in the matter of the certificate to be made by the board to the commissioner of pensions in regard to the physical condition of the pension claim'ants examined by the board. The questions argued in support of the demurrers to those indictments have been considered and passed upon in the cases already decided; the principal objections being that the pension bureau is not an office of the government, nor do the boards of surgeons, or the members thereof, act in an official capacity, or perform an official function, within the meaning of sections 5451 and 5501 of the Revised Statutes. As I do not consider these propositions well taken, the demurrers to these indictments are overruled.
In eases 3503 and 3508 the indictments charge the defendant with the transmitting of false and forged affidavits to the commissioner of pensions, in support of or in relation to certain pending pension claims; and the objections urged in support of the demurrers to these indictments are that the papers described in the indictments are not affidavits, and are not shown to be false or counterfeited in any material particular. These objections are without substantial merit, and the demurrers are therefore overruled. .